Citation Nr: 0908729	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-29 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right upper 
arm/shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO denied service connection for a right upper arm 
condition.  The Veteran filed a notice of disagreement (NOD) 
in February 2004, and the RO issued a statement of the case 
(SOC) in August 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
August 2005.

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record.  During the hearing, the Veteran submitted a 
written statement indicating that, although his March 2003 
claim form characterized the claimed disability as an upper 
arm condition, he had intended to claim service connection 
for a right shoulder disability.  Hence, the Board has 
recharacterized the matter on appeal as reflected on the 
title page.

In June 2007, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the AMC continued the denial of the claim, as 
reflected in the September 2007 supplemental SOC (SSOC), and 
returned this matter to the Board for further appellate 
consideration.

In a March 28, 2008 decision, the Board denied the Veteran's 
claim for service connection for a right upper arm/shoulder 
disability.  After issuance of this decision, the Board 
received additional evidence from the RO that had been 
submitted by the Veteran prior to the decision.  

In August 2008, the Board vacated the March 2008 decision and 
remanded the claim for service connection for a right upper 
arm/shoulder disability to the RO via the AMC in Washington, 
DC.  After completing the requested action, the RO continued 
the denial of the claim (as reflected in the October 2008 
SSOC), and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no medical or other persuasive evidence that the 
Veteran has or has had a disability of the right upper arm 
and/or shoulder at any time pertinent to this claim; and, 
even assuming the existence of a current disability, there is 
no competent evidence of a nexus between such disability and 
service.


CONCLUSION OF LAW

The criteria for service connection for a right upper 
arm/shoulder disability are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, April 2003 pre-rating and June 2007 post-
rating letters provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for service connection for a right upper arm/shoulder 
disability, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence would 
be obtained by VA, and the need for the Veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claim.  The June 2007 letter also informed the Veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.  After 
issuance of each letter, and opportunity for the Veteran to 
respond, the September 2007 SSOC reflects readjudication of 
the claim.  Hence, while some notice was provided to the 
Veteran after the May 2003 initial adjudication of the claim, 
the Veteran is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records and post-service private 
medical records.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing as well as various written statements provided by the 
Veteran and by his representative, on his behalf.  The Board 
also finds that no further RO action on the claim prior to 
appellate consideration is required.

In August 2008, the Board remanded the claim primarily for 
the RO to obtain medical records from H. L. (and Dr. S.) of 
the Well Med Center, to include requesting a more current 
authorization from the Veteran to request these records.  
Accordingly, in a September 2008 letter, the RO requested 
that the Veteran complete and return an updated VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for these records.  That 
letter was sent to the address provided by the Veteran in his 
March 2003 claim, the Veteran did not indicate that his 
address had changed, and the letter was not returned as 
undeliverable.  However, the Veteran did not provide the 
requested updated authorization or otherwise respond to the 
letter.  Although, as noted by the Veteran's representative, 
the Well Med Center appears to be under contract with VA to 
treat veterans referred to it from VA, it is nevertheless a 
private facility, and records of the Veteran's treatment 
there could only be obtained with the Veteran's 
authorization, which the Veteran had previously given for 
records from the period January to April 2003.

Thus, as the Veteran did not provide the requested updated 
authorization to release these records, the RO was not 
required to take additional action to comply with the duty to 
assist.  See 38 C.F.R. § 3.159(c)(1)(i), (ii) (claimant must 
cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians, including authorizing release of existing 
records).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not always a one-way 
street").  Moreover, the Board finds that, as the RO 
substantially complied with the August 2008 remand 
directives, no further action in this regard is warranted.  
See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).  

The Board a so notes that, during the August 2006 Board 
hearing, the Veteran indicated that Dr. S. of the Greenway 
Well Med Center had diagnosed him with a disability of the 
right shoulder, specifically, bursitis (Hearing transcript, 
p. 6).  The Veteran's representative requested that the 
records reflecting this diagnosis be obtained, and that "if 
there is a diagnosis actually in there of a right shoulder 
disability, then [the RO should] request that an examination 
be done" (p. 8).  The representative's request for a VA 
examination was contingent on receiving evidence reflecting a 
diagnosis of a disability; thus, without these records, there 
is no basis for granting this request.  See also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (requiring, among other 
things, evidence of a current disability to warrant a VA 
examination).  
In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at  543 rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for a right upper arm/shoulder disability 
are not met.

Initially, the Board notes that there is no medical evidence 
of record establishing that the Veteran has a current right 
upper arm/shoulder disability.  Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1131.  Thus, evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  In McClain, the United States Court of Appeals for 
Veterans Claims (Court) held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  Id. 
at 321.  Here, however, there is no medical evidence that the 
Veteran had a disability of the right upper arm and/or 
shoulder at the time he filed his March 2003 claim for 
service connection or during the pendency of this claim.

The only post-service medical evidence consists of January to 
March 2003 records from the Well Med Center.  Those records 
do not reflecting a diagnosis of any right upper arm and/or 
shoulder disability.  Thus, there is no competent evidence of 
a current right upper arm and/or shoulder disability, to 
include at any time from the filing of the Veteran's March 
2003 claim.  In his written statements and August 2006 Board 
hearing testimony, the Veteran has indicated that he has 
suffered right upper arm and shoulder pain since he injured 
his right shoulder during basic training in service, and that 
Dr. S. recently diagnosed him with a right shoulder 
disability, specifically bursitis (Hearing transcript, p. 6).  
As noted above, the RO requested the Veteran's authorization 
for the release of the records that he claimed could reflect 
Dr. S.'s diagnosis, but the Veteran did not provide the 
requested authorization.  

The absence of medical evidence of a current disability is 
not necessarily fatal to the Veteran's claim, because, under 
certain circumstances, "competent lay evidence can be 
sufficient in and of itself" to establish the elements of 
service connection, including evidence of current disability.  
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007), 
quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  However, considering the Veteran's testimony and 
written statements in this case, the Board finds that such 
does not provide competent, persuasive evidence of a current 
disability in this case.

In Jandreau, the United States Court of Appeals for the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id. at 1377.

None of the Jandreau criteria for establishing an element of 
service connection by lay evidence have been met here.  The 
Veteran is not competent to identify bursitis or any other 
disability of the right upper arm and/or shoulder, which 
would require medical expertise to diagnose.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the 
Veteran's testimony indicates only that he has suffered and 
continues to suffer from right upper arm and shoulder pain.  
While the Veteran is competent to so testify, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part vacated 
in part on other grounds sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Nor has the 
Veteran described symptoms that support a later diagnosis by 
a medical professional.  

In addition, while the Veteran has reported a contemporaneous 
medical diagnosis, i.e., the claimed recent diagnosis of 
bursitis by Dr. S., the Veteran's assertion of what a doctor 
allegedly told him does not, in and of itself, constitute 
competent, persuasive evidence of the required nexus.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Board 
also points out that the Veteran's assertion  in this regard 
appears to be contradicted by the evidence of record.  
Specifically, the Well Med Center treatment records include 
three "problem lists," and the right upper arm and/or 
shoulder are not mentioned on any of these lists.  Moreover, 
the January 2003 physical examination report indicated that 
the Veteran had "no current complaints," and no 
abnormalities were noted on examination, while the March 2003 
physical examination report specifically referred to 
examination of the extremities, which showed only trace edema 
in both lower extremities and did not indicate any 
abnormality of the upper extremities.  Thus, the competent 
medical evidence reflects that there was no complaint 
regarding, or disability of, the Veteran's right upper arm or 
extremity, in contrast to the Veteran's testimony that he has 
consistently complained of and experienced right upper arm 
and shoulder pain, on and off, since service.  As such,  the 
Board finds that the Veteran's lay testimony does not provide 
competent, persuasive evidence of a current right upper arm 
and/or shoulder disability.

The Board further notes that, even if, based on the Veteran's 
testimony and assertions, the Board were to assume, arguendo, 
that the Veteran does have a current disability of the right 
upper arm and/or shoulder, the claim for service connection 
would still have to be denied in the absence of competent, 
probative evidence relating any such disability  to service.  
During his Board hearing, the Veteran indicated that he first 
sought treatment for his right upper arm and shoulder pain in 
2005 (apparently meaning 2003), many years after service, and 
that a right shoulder disability was diagnosed at that time 
(Hearing transcript, pp. 5-6).  The Board points out that 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In addition, the Veteran testified that he 
injured his right arm, lost use of it, and underwent right 
shoulder injections during basic training at Fort Carson in 
1961 (see Hearing transcript, pp. 3-4).  However, the 1961 
notations from Fort Carson in the service treatment records 
include no reference to any complaint, finding , or diagnosis 
pertinent to the  right  arm and/or shoulder, and the only 
notations regarding the Veteran's shoulders are 1962 
notations regarding left shoulder bursitis and a July 1963 
notation regarding muscle spasm of an unidentified shoulder.  
Significantly, the September 1963 separation examination 
report indicates that the upper extremities were normal, and 
the Veteran indicated on the September 1963 report of medical 
history that he did not have and had never had a painful or 
"trick" shoulder or elbow.  Further, an October 1963 
statement reflects that there has been no change in his 
medical condition since the September 1963 medical 
examination.  Thus, it follows that any right shoulder 
symptomatology in service appears to have resolved without 
residual disability.

Moreover, as noted, the record does not include any medical 
opinion even suggesting a nexus between any current right 
upper arm and/or shoulder disability and service, and the 
only medical opinion to which the Veteran and his 
representative have alluded (which pertains only to the 
diagnosis of a current disability) could not be sought due to 
the Veteran's failure to provide the requested authorization 
for the release of records from the identified physician and 
his private medical facility.  In short, even assuming a 
current disability, there is no competent, persuasive 
evidence to support a nexus between any such disability and 
service.

In adjudicating this claim, the Board has considered the 
Veteran's testimony that he has a current disability of the 
right upper arm and/or shoulder that is related to service.  
However, medical matters such as the etiology of a disability 
are within the province of trained medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As indicated 
above, as a layperson, the Veteran is not shown to possess 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter-to include the etiology of any current disability of 
the right upper arm and/or shoulder.  See Bostain, 11 Vet. 
App. at 127.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the  lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for a right upper arm/shoulder disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a right upper arm/shoulder disability 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


